Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 1 of 19 PageID #: 69
                                                                                         FILED
                                                                                      IN CLERK'S OFFICE
                                                                                  U.S. DISTRICT COURT E D.N.Y.

                                                                                  ★ JAN 2 8 2020 *
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                                  BROOKLYN OFFICE


UNITED STATES OF AMERICA,

                        Plaintiff,                 Civil Action No.

                 V.


                                                           •J W
JON KAHEN, a/k/a JON KAEN,GLOBAL
VOICECOM.INC.. GLOBAL
TELECOMMUNICATION SERVICES
INC., and KAT TELECOM,INC.,                                            COGAN, J.

                       Defendants.




                          DECLARATION OF ASHLEA BOWENS


       I, Ashlea Bowens, have personal knowledge of the facts set forth below, and if called as a

witness I would testify as follows:

        1.     I am a Postal Inspector with the United States Postal Inspection Service C'USPIS")-

I have been employed as a Postal Inspector since 2012, and am currently assigned to the U.S.

Department of Justice ("DOJ"), Consumer Protection Branch to investigate violations of federal

criminal law, including mail and wire fraud schemes under Title 18, Sections 1341 and 1343, of

the United States Code. Since being employed as a Postal Inspector, 1 have led, conducted, and

participated in criminal investigations involving mail fraud, wire fraud, government

impersonation, mail theft, identity theft, assault, robbery, and homicide. I have also successfully

completed various training programs provided by the USPIS and the DOJ, including money

laundering and asset forfeiture.

       2.      The facts set forth in this affidavit are based on my personal knowledge, knowledge

obtained during my participation in this investigation, information from other individuals
Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 2 of 19 PageID #: 70




including other law enforcement officers, complainants, and other parties, witness interviews, and

my review of documents, public records, USPIS records, and other sources. Because this

declaration is submitted for the limited purpose of establishing probable cause in support of the

application for a temporary restraining order, it does not set forth each and every fact that I learned

during the course ofthis investigation.


     KAEN AND THE DEFENDANT ENTITIES ENGAGE IN THE FRAUDULENT
           ROBOCALLING SCHEMES FROM KAEN*S RESIDENCE IN
                      GREAT NECK.NEW YORK

       3.      This investigation involves robocalling fraud schemes conducted and facilitated by

Jon Kahen, also known as Jon Kaen ("Kaen"), through the entities Global Voicecom,Inc., Global

Telecommunication Services Inc., and KAT Telecom,Inc. Kaen also carries out these robocalling

schemes using the business name IP Dish. Documents and other evidence obtained in the course

of this investigation demonstrate that Kaen resides in Great Neck, New York, in the Eastern

District ofNew York. Kaen operates and controls the Defendant entities from his home,and does

so wdthout meaningful distinctions between the entities and IP Dish.

       4.      Records uncovered in the course of this investigation reveal the use of the same

email address for email communication with vendors and others on behalf of more than one ofthe

Defendant entities, commingling of finances between the Defendant entities, a common business

address that is not actually a business premises, and substantial activity furthering the fraudulent

schemes conducted from Kaen's home. Based on my training and experience, I understand that

fraudsters often use aliases, shell companies,and similar artifices in furtherance oftheir fraudulent

schemes, to hide their activities, the location of their activities, and their identities from law

enforcement and others.
Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 3 of 19 PageID #: 71




        5.        Global Voicecom's most recent Form 499 filing with the Federal Communications

Commission(the "FCC")lists a "headquarters" address at 15 Cuttermill Road,Suite 251, in Great

Neck, New York. See Exhibit 1. Bank statements from TD Bank in the name of Global

Telecommunication Services display this same address. However,this is not an actual office from

which either Global Voicecom or Global Telecommunication Services operates. Rather, it is what

is known as a Commercial Mail Receiving Agency("CMRA"), which under U.S. Postal Service

regulations is a for-profit business that offers rented mailboxes to the public,often along with other

retail services. The CMRA at 15 Cuttermill Road in Great Neck, New York is called "Cuttermill

Mailroom." Under Postal regulations, a CMRA's rental mailbox client must provide identification

and complete a PS Form 1583 that identifies the mailbox's user. The PS Form 1583 for rented

mailbox #251 at Cuttermill Mailroom is dated November 2019 and shows that the mailbox is

rented iii the name of Jon Kahen. See Exhibit 2. In my training and experience, it is common to

encounter the use of CMRAs in fi-aud investigations, because it provides a individuals a means to

conceal the true base of their operations, as the PS Form 1583 is not available to members of the

general public.

       6.      Analysis of IP addresses demonstrates that Kaen operates the Defendant entities

and IP Dish from his residence in Great Neck, New York. Public real estate records from Nassau

County,New York show that Kaen owns his residence. Records from Verizon,a provider ofhome

internet service,show that it provides Internet service to Kaen at that residential address. Verizon's

records show the IP addresses associated with Kaen's home internet service. Examination of

numerous records from GoDaddy, Google, Paypal, and other sources show that Kaen controls the

Defendant entities and IP Dish through his home Intemet service.
Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 4 of 19 PageID #: 72




               a.      Such records show that Kaen uses and controls the email address referred

        to in this Declaration as"[XXXXXX]75@gmail.com." On July 10,2019,a Paypal account

        associated with the [XXXXXX]75@gmail.com email address was accessed from Kaen's

        home IP address. During the Paypal session in which the IP address was accessed, Kaen's

       residential street address was added to the Paypal account. This Paypal account is used in

       Kaen's business operations.

               b.      On at least 23 occasions in 2017, 2018, and 2019, the GoDaddy account

       associated with the globalvoicecom.com domain was accessed from Kaen's home IP

       address. This GoDaddy account is listed under the name"Jon Kaen," with a listed physical

       address of the Cuttermill Mailroom rental mailbox in Great Neck, New York.

               c.     On July 16, 2018, the [XXXXXX]75@gmail.com email responded in the

       name of "KAT NOC" to another telecommunications company from Kaen's home IP

       address. In the course ofthis investigation,I learned that"NOC"is a common abbreviation

       in the telecommunications industry and means "network operations center."

               d.     Emailing from his home IP address, Kaen responded to a subpoena from

       the FCC about a foreign consulate imposter scam in the name of "IP Dish NOC" and

       corresponded extensively with vendors and customers of his businesses using one or more

       Global Voicecom email addresses.


       7.      Emails to and from the address[XXXXXX]75@gmail.com demonstrate that Kaen

corresponds in the name of KAT Telecom and IP Dish, and operates the Defendant companies by

directing their financial transactions. For example:

               a.     On January 31, 2018 the [XXXXXX]75@gmail.com address was used to

       send email to another business in the name of IP Dish and was used on June 19, 2018 to
Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 5 of 19 PageID #: 73




       correspond with the FCC in the name of"IP Dish NOC." Email header information shows

       that the June 19,2018 emails from "IP Dish NOC"to the FCC were sent from Kaen's home

       IP address.


              b.      On July 16,2018,the[XXXXXX]75@gmail.com address was used to send

       a message to another business.          That message was signed "KAT NOC."          The

      [XXXXXX]75@gmail.com address received pricing information in the name of"KAT

       Telecom" from that same business on October 24, 2018.

              c.      On February 19, 2018, a vendor sent an invoice to Global Voicecom to

      "GVC Invoice" at the[XXXXXX]75@gmail.com address and three email addresses in the

       globalvoicecom.com domain, including to "Jon Kaen."

              d.      On October 17, 2018, Paypal sent an email to [XXXXXX]75@gmail.com

       addressed to "GTSl."


              e.      In a June       13, 2018 email chain          between a vendor and the

      [XXXXXX]75@gmail.com address, which includes a Global Voicecom email address in

      the cc line, the participants discussed difficulties with failed calls.

       8.     Further, Defendant Kaen and the various Defendant companies conuningle their

finances. For example:

              a.      Paypal records for an account in the name of Kaen are registered with the

      email addresses [XXXXX]@giobalvoicecom.com,[XXXXXXX]@globalvoicecom.com,
      and [XXXX]@me.com. This Paypal account is linked to three accounts at TD Bank.

      According to the Paypal records, these three TD Bank accounts are in the name of Global

       Voicecom.     Records from TD Bank for an account in the name of Global

      Telecommunication Services, Inc. show numerous transfers from those Global Voicecom
Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 6 of 19 PageID #: 74




     TD Bank accounts to the account held in the name ofGlobal Telecommunication Services,

     Inc. One of those Global Voicecom TD Bank accounts is the account into which victim

     W.W.'s $499 check was deposited. See ^ 16. Such transfers consisted oftens ofthousands

     of dollars per month between October 2018 and January 2019, the period for which we

     obtained statements in the course of our investigation. The Global Telecommunication

     Services TD Bank account is used to conduct Paypal transactions in one of Kaen's Paypal

     accounts. The Paypal account also displays an account holder name of"GTSI," which are

     the initials of Global Telecommunication Services Inc. The Paypal account registered with

     the [XXXXXX]75@gmail.com email address reflects an additional email account in the

     @globalvoicecom.com domain, and shows Kaen's home address and the Cuttermill

     Mailroom rental mailbox as physical addresses for the account.

            b.      On September 15,2017,the email address[XXXXXX]75@gmail.com was

     used to send an email to an IP Dish vendor. The email sent from that address stated "This

     is to advise that any and all payments remitted by Global Voicecom,Inc. via PayPal, ACH,

     Wire and/or direct deposit are to be credited to the account of IP Dish."

            c.      An email sent from Paypal on October 17,2018 and sent to "Jon Kaen" at

     the [XXXXXX]75@gmail.com address stated that "GTSI" sent $2,184.65 to "Global

     Voicecom, Inc."

            d.      An email the Global Voicecom "Finance Director" sent to a vendor

     (copying [XXX]©globalvoicecom.com and [XXXXXX]75@gmail.com)on February 20,
     2018 stated that Paypal payments from "GTSI" were to be credited to the account of

     "Global Voicecom, Inc."
Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 7 of 19 PageID #: 75




              VICTIMS OF THE FRAUDULENT RQBOCALLING SCHEMES

        9.     In the course of our investigation, I and other investigators interviewed several

victims ofthe Defendants' fraudulent robocall schemes.

        10.    One such victim is A.P.,age 21 and a resident of Queens County within the Eastern

District of New York, who paid $4,500 to perpetrators of an SSA-imposter scam in March, 2019.

A.P. stated that she received a recorded message on her cell phone stating that her social security

number had been associated with a crime in Texas. A.P. then called the number the voicemail

instructed her to call, and spoke with a man who identified himself as a police officer in Texas.

The man asked A.P. to provide her social security number to confirm her identity, and then told

her that her social security number was found in a car, with blood, at a crime scene. The man then

told A.P. that her social security number was therefore "on hold," that her bank accounts were

frozen, and then transferred her call to "SSA Agent Michael B. Johnson," who claimed to be an

SSA official and repeated the same story about the crime scene. "Agent Johnson" then told A.P.

that her money was going to be seized and not returned because of what was found at the crime

scene, but if she wanted to keep her money she needed to move it from her bank account to a

security deposit box held by the government, and that the only way to do so was to transfer her

money onto Google Play gift cards. "Agent Johnson" told her to go to stores near her home to buy

the gift cards, and A.P. did so, buying five $500 gift cards totaling $2,500, and read the cards'

numbers to "Agent Johnson" over the phone as he instructed. A.P. did not have sufficient credit

on her credit card to buy more Google Play cards, so "Agent Johnson" told her to withdraw money

from her bank account and that he would call her the next day to get the numbers and send police

officers to pick up the cards and take them to the government's securit>' deposit box. A.P. did as
Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 8 of 19 PageID #: 76




instructed, withdrawing $2,000 in cash, buying four more $500 gift cards, and providing the

numbers over the phone. No one ever came to pick up the gift cards,and A.P. lost a total of$4,500.

        11.     A.P.'s cell phone number ends in -1652. As detailed in Special Agent Sean Pagan's

Declaration filed in this matter. Blitz Telecom Consulting, LLC ("Blitz Telecom") provided 902

direct-inward-dial ("DID") numbers to Global Voicecom that are used as return-calling numbers

for the Defendants' robocalling schemes. Call records provided by Blitz Telecom show a March

26,2019 call lasting 3,602 seconds(approximately 60 minutes) between A.P.'s cell phone ending

in 1652 and one of the 902 DID numbers Blitz Telecom provided to Global Voicecom.

        12.     Another victim is J.B., age 33 and a resident of Kings County within the Eastern

District of New York, who paid $700 to the perpetrators ofan IRS-imposter scam. J.B. stated that

he received a call in April 2019 from someone who said they were calling from a police station in

Texas and was either an IRS Agent or a police officer. The caller claimed that J.B.'s identity had

been stolen and used to rent a car that was used in illegal activities in Texas. The caller transferred

J.B. to another person who said he was an IRS Agent, gave him a badge number, and said that

J.B.'s would be "locked out" of his bank accounts unless he withdrew all of the money in those

accounts, purchased Google Play gift cards,and provided the gift card numbers to the"IRS Agent"

for safekeeping. J.B. did as he was asked, because he was alarmed and wanted to comply with a
request from someone he believed to be a law enforcement officer. J.B. stayed on the phone with
the "IRS Agent" while he withdrew $700 from his beuik account and purchased two Google Play
gift cards,one for $500 and one for $200. J.B. then provided the gift card numbers over the phone.
J.B. soon thereafter realized he was defrauded. He looked up the Texas police station the caller
claimed to have called from, and found that it did not exist.
Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 9 of 19 PageID #: 77




        13.    J.B.'s cell phone number ends in -8805. Call records provided by Blitz Telecom

show two April 29,2019 calls between J.B.'s cell phone ending in 8805 and one of the 902 DID

numbers Blitz Telecom provided to Global Voicecom. One ofthe April 29,2019 calls lasted 3,287

seconds(approximately 54 minutes)and the other lasted 687 seconds(approximately 11 minutes).

        14.    Another victim, A.V., age 38 and a resident of Queens County within the Eastern

District of New York and paid $11,212 to the perpetrators of an SSA-imposter and Treasury-

imposter scam. A.V. stated that he received a voicemail message on his cell phone in May 2019

stating that he needed to return the call to SSA about an investigation involving his social security

number, and that if he did not call, there would be further investigation. A.V. called the number

that was left in the voicemail message and spoke with a woman he could not understand because

of her African accent. A.V. said the woman became angry and disconnected the call. A.V.

remained concerned about the purported investigation and called the number again, this time

speaking with a man who identified himselfas "Joshua Brown"and stated that he worked for SSA.

"Brown" provided A.V. with "badge number 784961" and a code to prove "Brown's" identity:

"DC77017 TX FBI privacy 1978." A.V. was then transferred to speak to another man who

identified himself as a U.S. Treasury Agent named "David Thomas." "Thomas" demanded that

A.V. send photos of his driver's license and social security card, which A.V. did by texting the

photos to a number"Thomas" provided. "Thomas" then told A.V. that his social security number

was used to rent a car found outside ofa house in Texas, that a U.S. Marshall found twenty pounds

of cocaine in the house where the car was parked, and that as a result the government was going
to close A.V.'s bank accounts and seize his money. "Thomas" further told A.V. that the only way
to keep his money was to transfer it to a security deposit box held by the U.S. Treasury. "Thomas"
asked for details about A.V.'s accounts, which A.V. provided. "Thomas" then instructed A.V. to
Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 10 of 19 PageID #: 78




 withdraw all of his money in cash, to place the cash in between pages of a magazine, and to send

 the money to an address in New Jersey, overnight, with no signature requirement. "Thomas" also

 instructed A.V. that if the bank teller asked why he was withdrawing the money, A.V. should say

that he needed to pay for a medical emergency. A.V. complied with these instructions. A.V.

 withdrew $8,185 from his checking account and $3,027 from his savings, and sent the money to

the address in New Jersey by Federal Express. "Thomas" told A.V. that another "Treasury agent"

would come to his home the next day to provide him a key to the security deposit box so that A.V.

could get his money back and issue him a new social security number. When no "agent" came to

see A.V., he called the number "Thomas" provided him for texting the photos and asked why no

one came. "Thomas" told him that it takes time for new social security numbers to be issued, and

that he could expedite the process if A.V. paid an additional $3,000. A.V. responded that he had

no more money,and "Thomas" asked him who he lived with and whether he could get the money

from that person. At this point, A.V. realized he had been defrauded and disconnected the call

with "Thomas."


        15.    A.V.'s cell phone number ends in -9289. Call records provided by Blitz Telecom

show two calls between A.V.'s cell phone ending in 9289 and one of the 902 DID numbers Blitz

Telecom provided to Global Voicecom. The first call occurred on May 6,2019 and lasted for 453

seconds(approximately seven minutes). The second call occurred on May 7, 2019 and lasted for

3,587 seconds(approximately 59 minutes).

        16.    Another victim, W.W.,is 76 years old and a resident of Virginia. She stated that in

April 2019, a popup message appeared on her computer claiming that her computer needed virus

protection. The message provided a phone number to call. When she called the number, she was
offered "lifetime' computer virus protection for $499. W.W. informed the person on the phone


                                               10
Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 11 of 19 PageID #: 79




 that she was only able to pay by check. The speaker told her to write a check payable to Global

 Voicecom, Inc. W.W. does not remeniber exactly where she mailed the check, but recalls it was

to a location in New York. W.W.followed the instructions she was given about downloading the

 virus protection, but believes it was worthless and did not do anything. A copy of W.W.'s check

is attached as Exhibit 3.


        17.    W.W.stated that in September 2019,the people who sold her the "virus protection"

software called her back and told her that selling her the software was a mistake, and that they

wanted to refund her money. W.W. believed the caller had an Indian accent. W.W. asked the

caller to just send her a check, but the caller said that would not be possible and that they needed

to transfer it directly into her bank account. W.W.refused,thinking this was odd. She also refused

because she did not bank online. W.W. received numerous calls from these individuals over the

ensuing weeks, eventually agreeing to enroll in online banking to receive a refimd from what she

thought was Global Voicecom. W.W. eventually allowed one ofthe callers to "remote" in to her

computer while she was on the phone with them. She logged into her online banking while the

caller had remote access into her computer. The caller told her he was going to transfer $500

directly into her account. The caller said he did so, but then told W.W.that he had made a mistake

and transferred $45,000 instead of$500. The caller said that he and others were likely to lose their

jobs, and that W.W. had to wire the money back to an account that he would provide. W.W. said

that after the fraudster told her this, she could see that he had transferred $45,000 from her savings

account to her checking account. The fraudster then gave her wiring instructions to send the

"overpayment" back to "the company" at a bank in Hong Kong. The fraudster told W.W. to lie to

the bank about why she was wiring the money to Hong Kong,such as by saying that she wanted

the money to pay for a vacation or an adoption, or else the bank would not let her send the wire.


                                                 11
Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 12 of 19 PageID #: 80




 The fraudster then told W.W. to get a cashier's check and to remain on the phone with him while

 she went to the bank to get the check. Before she went to the bank, W.W.wrote out a note to hand

 to the bank tellers, stating that:"1 am being hacked. They are still on my cell phone. Please freeze

 my acct right now. Also my online banking. They are also holding on to my computer. They

 might have already gotten all of my money! 1 will be telling you a lie about why 1 am sending this

 much money."

        18.     W.W. provided agents with a copy of her cell phone bill, which shows a 55 minute

 call with 347-[XXX]-[X}OC] on September 18,2019. 347-[XXX]-[XXX] is one ofthe 902 phone

 numbers provided to Global Voicecom by Blitz Telecom. Call records provided by Blitz Telecom

 also show a September 18,2019 call that lasted 3,254 seconds(approximately 55 minutes)between

 W.W.'s cell phone number ending in 6667 and number 347-[XXX]-[XXX].

        19.     W.W. stated that she never received a refund from Global Voicecom for the $499

"virus protection."



        Pursuant to 28 U.S.C. § 1746,1 hereby declare under penalty of peijury that the foregoing

 is true and correct to the best of my knowledge and belief. Executed on Januar^?T_, 2020, in
C,^AfrC.\        ^ New York.


                                                      Ashlea Bowens
                                                      Postal Inspector
                                                      United States Postal Inspection Service




                                                12
Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 13 of 19 PageID #: 81




                      Exhibit 1
  Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 14 of 19 PageID #: 82




                                                      Announcing a new FCC.gov
                                      Tell us what you think and help shape the future

                                                                                               Search|gig I Updates J E-Filmo I initiatives
 -CC Federal
   ..i'N Communications
                      |
       Crtmmleci

FCC Form 499 Filer Database Detailed Information
                                           'FCC Form 499 Filer Database Detailed Information

                                                         FCC Form 499 Filer Database

                                                        DETAILED INFORMATION

   Filer Identification Information:


   499 Filer ID Number;                  822986
   Registration Current as of:           Apr 1 2919 12:eeAH
   Legal Name of Reporting Entity:       Global Voicecom, Inc.
   Doing Business As;                    Global Voicecoa
   Principal Communications Type;        Toll Reseller
   Universal Service Fund Contributor; No
      (Contact USAC at 888-641-8722 if this is not correct.)
   Holding Company:
   Registration Number (CORESID);
   Kanagement Company:
   Headquarters Address;                 15 Cutteroill Road
                                         Suite 251
                       City:             Great Neck
                      State:             NY
                   ZIP Code:             11821
   Customer Inquiries Address:           15 Cuttermill Road
                                         Suite 251
                       City:             Great Neck
                      State:             NY
                   ZIP Code;             11921
   Customer Inquiries Telephone:         516-986-4896    Ext:
   Other Trade Names:


   Agent for Service of Process:
   Local/Alternate Agent for Service
   of Process:
                       Telephone:
                      Extension:
                               Fax:
                          E-mail;
   Business Address of Agent for
   Hall or Hand Service of Documents:
                           City:
                          State:
                       ZIP Code:




   D.c. Agent for Service of Process: George Foote
                                         Dorsey & Hhitney LIP
                      Telephone:         292-442-3518
                      Extension:
                               Fax:      292-442-3199
                         E-Mail:        foote.georgefldorsev.c
   Business Address of D.C. Agent for
   Hail or Hand Service of Documents:    1891 K Street NU
                                         Suite 759
                           City          Hashington
                          State          DC
                       ZIP Code          29996

   FCC Registration Information:
   Chief Executive Officer:              Jon Kaen
          Business Address:             15 Cuttermill Road
                                         Suite 251
                         City:           Great Neck
                        State:           NY
                     ZIP Code:           11021


   Chairman or Other Senior Officer:
          Business Address:
                         City:
                        State:
                     ZIP Code:

   President or Other Senior Officer:
          Business Address:
                         City:
    Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 15 of 19 PageID #: 83


                             state:
                         ZIP Code:

     Jurisdictions in Which the Filing Entity Provides Telecommunications Services:


  New York
                                                        Use browser "Back" button to return to results page.
                                                                          fRetum to Search Form
This database reflects filings received by USAC as of Jan. 20, 2020                                 FCC Form 499 Filer Database Software Version 01.03.06 July 21, 2011
       ECCJBaina             I    Ssash   I   BSS   I     updates          I     E^Eiliflfl    I      Initiatives   |        CaasumgES        I          Find People
Federal Communications Commission                                Phone; 1>8BB'CALL-FCC (1-88B-22S.5322)                                           .Privacv Policv
445 12th Street SW                                                    TTY: 1-BBB-TELL-FCC {1-888-835-5322)                                        .Website Policies & Naliees
Washington. DC 20554                                                  Fax: 1-866-418-0232                                                         •Reouired Browser Pluo-ins
More FCC Contact Intbrmation...                                                                                                                   - Freedorn of Infomati^^
Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 16 of 19 PageID #: 84




                      Exhibit 2
         Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 17 of 19 PageID #: 85

United States Postal Service
Application for Delivery of Mail Through Agent
See Privacy Act Statement on Reverse                                                                              i- Date 11/20/2019
In consideration of delivery of my or our (firm) mall to the agent named below, the addressee and agent agree:(1)the addressee or the agent
must not file a change of address order with the Postal Service"' upon termination of the agency relationship; (2) the transfer of mall to another
address Is the responsibility of the addressee and the agent;(3) all mall delivered to the agency under this autiiorizatlon must be prepaid with new
postage when redeposited in the mails;(4) upon request the agent must provide to the Postal Service all addresses to which the agency transfers
mail; and (5) when any information required on tNs form changes or becomes obsolete, the addressee(s) must file a revised application with
the Commercial Mall Receiving Agency(CMRA).
NOTE: The applicant must execute this form In duplicate In the presence of the agent, his or her authorized emptoyee, or a notary piiillc. The
agent provides the original completed signed PS Form 1583 to the Postal Service and retains a duplicate completed signed copy at the CMRA
business location. The CMRA copy of PS Form PS 1583 must at all tmes be available for examination by the postmaster (or designee) and the Postal
Inspection Service. The addressee and the agent agree to comply with all applicable Postal Service rules and regulations relative to delivery of mall
through an agent. Failu*e to comply will subject the agency to withholding of mail from delivery until corrective acOon Is taken.
This application may t>e subject to verification procedures by the Postal Service to confirm that the applicant resides or conducts business at the
home or business address listed in boxes 7 or 10, and Uiat the Identification listed In box 8 Is valid.
2. Name in Witch Applicants Mai! Will Be Received for Delivery to Agent                       3a. Address to be Used for Delivery (Indude PMB or # sign.)
   (Complete a separate Form 1583 for EACH applicant Spouses may complete
    and sign one Form 1583. Two items of vaSd loent^ication apply to each spouse.                IS Cuttermill Road H 2S1
   Indudc dissimiar informabon for elUier spouse in appropriate box.)
      KAHEN, JON
                                                                                              3b.aty                                              3c. stale 3d. ZIP + 4®
                                                                                                 GREAT NECK                                            NY             11021
    ^iicant authorizes delivery to and In care oh                                             5. This Authorization Is Extended to Indude Restricted Delivery Mail
                                                                                                 for the Underslgned(5):
a. Name
       Cuttermill Mailroom
0. Address (No.,street, apt/ste. no.)
       15 Cuttermill Road
c. aty                                     d. state           e. ZIP+ 4
     GREAT NECK                                  NY                   11021
6. Name of Applicant                                                                          7a.Applicant Home Address (No., street, apt./sle. no)
       JON KAHEN

8. Two types of identincation are required. One must contain a photograph of the              7b.City                                             7c. State I7d. ZIP + 4®
   addrcssce(s). Social Security cards, credit cards, and birth cerUficates are
                                                                                                 GREAT NECK                                            NY
   unacceptable as Identifrcabon. The agent must wrte in identif/tng Information.
   Subjea to verification                                                                     7e. Applicant Telephone Number(Include area code)


       Drivers license:                                                                       9. Name of Rrm or Corporation


                                                                                              10a. Business Address(No., street, apt./ste. no)
       Vehicle Insurance policy:

                                                                                                                                                  lOcState     lOd. ZIP + 4®
    Aaeptable identification Includes: valid driver's license or state ncn-drtver's
   IdeniincaUon card; armed forces, government, university, or recognized corporate
   identification card; passport, alien registration card or certificate of naturalization;   lOe. Business Telephone Number (Include area code)
   current lease, mortgage or Deed of Trust; voter or vehicle registration card; or a
    home or vehide insurance policy. A photocopy of your ideitificatlon may be
    retained by agent for verification.                                                       11.Type of Business


12.If applicant is a firm, name each member whose mall is to be delivered. (All names 11^ must have verifiable identification. A guardan must list the narrtes of miners
    receiving mall at Uielr delivery address.)




13. If a CORPORATION, Give Names and Addresses of Its Officers                                14.If Business Name of The Address(Corporation or Trade Name) Has Been
                                                                                                 Registered, Give Name of County and Stale, and Dale of ReglstraUon.




Warning: The fumshing of false or misleatling Information on this form or omission of material Information may result in criminal sanctions (including
and imprisonment) and/or cMI sanctions (including multiple damages and civil penalties).(18 U.S.C. 1001)

15.Signature of Agent/Notary Public                                                           16.5ignature of Applicant (If firm or corporation, application must be signed
                                                                                                  by officer. Shovr liUe.)
Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 18 of 19 PageID #: 86




                      Exhibit 3
      Case 2:20-cv-00474-BMC Document 5 Filed 01/28/20 Page 19 of 19 PageID #: 87




in                                                           •   ft' "•




                                                                           . .:i, , ,f



                                                                                   "w

                                                     i'i^l
                                                 hi*';                                   □

□

.i)

                                                                                         o

CO




o                                                                                        V


H                    05/30/19      $499.00                   05/30/19     HS9.0
